[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
This is in response to the defendant's Motion for Articulation dated April 24, 2001. Attached hereto is a copy of the transcript of the oral argument in this case held on April 2, 2001 which transcript sets forth the factual and legal basis for this Court having denied the defendant's Motion to Strike.
Also, see paragraphs 11, 12 and 13 of the original complaint which specifically sets forth that the negligence of the defendant, Monro, caused the injuries and death, etc., of the plaintiff's decedent. Also note on page 16 of the transcript in which the Court stated that the allegation that it was a substantial factor in causing the injuries or the accident. The Court used the words "substantial factor", and although those words are not used in the complaint, nonetheless, the plaintiff has alleged that the defendant's negligence was the cause of the injuries and the accident. In a Motion to Strike, the Court has a duty to view the complaint in the light most favorable to the plaintiff.
It should also be noted that the Court denied the motion without prejudice.
Rittenband, JTR.